The Honorable Wilson E. Speir       Opinion No. H-774
Director
Texas Department of Public Safety   Re: Whether article
5805 North Lamar Blvd.              6701h, section 5(b),
Austin, Texas 78773                 V.T.C.S., has altered
                                    the confidential nature
                                    of accident reports
                                    filed by parties to the
                                    accident.
Dear Colonel Speir:
     you have requested our opinion concerning the confi-
dentiality and use of accident reports. Section 47 of
article 67016, V.T.C.S., provides in part:
          All accident reports made by persons
          involved in accidents, by garages, or
          peace officers shall be without prejudice
          to the individual so reporting and shall
          be privileged and for the confidential
          use of the Department or other State
          agencies having use for the records for
          accident prevention purposes. . . .
Ssction S(b) of article 6701h, V.T.C.S., as amended by Acts
1975, 64th Leg., ch. 347, p. 931, provides in part:
          Before suspension of a license, registra-
          tion, or privilege, the Department must
          find that there is a reasonable probability
          of a judgment being rendered against the
          person as a result of the accident and the
          amount of security that must be deposited.
          Por this purpose it may consider the report
          of the investigating officer, the accident
          reports of all parties involved, and any
          affidavits of persons having knowledge of
          the facts. . . .


                       p. 3271
The Honorable Wilson E. Speir - page 2 (H-774)


     You have asked whether article 6701h conflicts with
article 67016 and whether accident reports may be used by
the Department in making the determination provided in
article 6701h. In addition, you ask whether reports would
be admissible in an appeal from such a determination,
     In our view any conflict between article 6701d, section
47 and article 6701h, section 5(b), as amended, is limited
to the provision on the one hand that reports will be without
prejudice and on the other hand that reports may be considered
by the Department for license suspension purposes. In any
case, the latter provision, which permits the use of reports
for the Department's internal consideration in license sus-
pension purposes would prevail in regard to reports filed
after the effective date of the 1974 amendment. However,
any use must preserve the confidentiality of the reports.
Accordingly, in our opinion the Department of Public Safety
may utilize accident reports in making the determination
required by article 6701h, section 5(b), so long as the
reports remain confidential.
     In our view, the requirement of confidentiality found
in section 47 of article 6701d would preclude the admissi-
bility of such accident reports in appeals from the Depart-
ment's determination unless the privilege is waived by the




                      SUMMARY
          The Department of Public Safety may
          consider accident reports filed by
          persons involved in accidents in making
          the determination of whether there is




                       pa 3272
The Honorable Wilson E. Bpeir - page 3 (~-774)


            a reasonable probability of a judgment
            being rendered against a person as a
            result of the accident. The accident
            reports.would not be admissible in an
            appeal from the Department's deter-
            mination.
                                   Very truly yours,




APPROVED:




Opinion Committee
jwb




                         p. 3273